Citation Nr: 0715029	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-43 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1980.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 10 
percent rating for the veteran's right knee disability.  An 
October 2004 rating decision assigned a 100 percent 
evaluation effective July 29, 2003 based on surgical or other 
treatment necessitating convalescence.  A 10 percent 
evaluation was assigned from October 1, 2003.  A June 2005 
rating decision assigned a 20 percent evaluation effective 
February 5, 2003.  


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by limitation of flexion to 30 degrees; objective 
subluxation, lateral instability, compensable limitation of 
extension, ankylosis, and impairment of the tibia are not 
shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected right knee disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his right knee disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a March 2003 letter (prior to the April 2003 rating 
decision), the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim; of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  While the March 2003 letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, the letter explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
April 2003, October 2004, and June 2005 rating decisions, the 
October 2004 statement of the case (SOC), and the June 2005 
supplemental SOC provided the text of applicable regulations, 
and explained what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

The appellant was not notified of the type of evidence needed 
to determine the effective date of an award in regards to the 
claims of entitlement to increased ratings for his right knee 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary to establish 
the effective date.  VA's duty to assist is satisfied.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.

II.  Factual Background

February 2003 treatment records from San Antonio VA Medical 
Center (VAMC) showed treatment for a swollen right knee and 
pain.  No injury was reported and symptoms began 
approximately one week ago.  Physical examination revealed 
full range of motion of the right knee with mild 
suprapatellar tenderness.  An x-ray revealed degenerative 
joint disease.  

On April 2003 VA examination, the veteran reported that he 
recently fell to the floor whole getting out of bed secondary 
to pain and his right knee buckled and gave way.  He 
indicated that there is intermittent swelling.  He denied 
locking episodes.  He utilized standard doses of Naprosyn one 
to two times a day and has not had any further surgery, 
injections or the utilization of knee braces to ameliorate 
this condition.  A right knee inspection revealed no edema, 
no swelling.  There was a healed 8 cm right medial patella 
scar.  Palpation elicited tenderness to the lateral femoral 
joint line.  Range of motion studies revealed that flexion 
was to 120 degrees and extension was to 0 degrees.  There was 
crepitus bilateral knee, left worse than right, and 30 to 60 
degrees of arc of motion.  Lachman, drawer, pivot, McMurray, 
valgus, varus, flexion over pressure tests were negative.  
Quadriceps circumference and leg lengths were symmetric.  The 
diagnoses included right knee degenerative joint disease with 
no instability and osteochondritis desiccans revealed by 
arthroscopy and arthrotomy in 1977 or 1978.  

July 2003 treatment records from Dr. G. P. showed treatment 
for complaints of right knee swelling, pain and it giving out 
at times for the past four months.  An examination found 
swelling and pain.  A July 2003 MRI revealed osteochondral 
defect, mid portion of the medial femoral condyle, and joint 
effusion.  

July to October 2003 treatment records from Dr. D. F. 
included a history of intermittent pain, swelling, locking, 
catching, and giving away of the right knee.  A July 2003 
physical examination revealed a well healed medial arthrotomy 
scar.  There was pain over the arthrotomy scar.  There was 1+ 
effusion.  The range of motion was 0 to 120 degrees.  The 
knee was stable.  Distal neurovascular findings were within 
normal limits.  The veteran underwent drilling mediofemoral 
condyle in July 2003 which required a course of non-weight 
bearing activities for six weeks.   A September 2003 record 
noted mild swelling in the right knee, but nothing 
pronounced.  The veteran returned to work.  An October 2003 
record reported that the veteran was doing very well.  There 
was no swelling.  There was excellent motion and good 
strength.  

On February 2005 VA examination, it was noted that the 
veteran's claims file was reviewed.  It was noted that the 
veteran was admitted to Baptist Health System in July 2003; 
the impression was postoperative degenerative joint disease 
medial femoral condyle, operative drilling medial femoral 
condyle.  It was noted that there were degenerative changes 
in the medial femoral condyle, loose articular flaps in bare 
bone, and an old anterior cruciate ligament chronic tear.  
During the February 2005 VA examination, the veteran reported 
stiffness at night.  He indicated that he had right knee pain 
after two hours of standing and when ambulating on his route.  
He had a sensation of buckling and giving way.  There was 
intermittent post-activity swelling of the knee.  He thought 
the knee was not stable.  He reported weakness of the right 
knee, but denied fatigue, impaired endurance, or lack of 
incoordination.  He took over-the-counter non-steroidal anti-
inflammatory medication for temporary relief.  Physical 
examination revealed a slightly antalgic right lower 
extremity gait.  He used no aids or braces.  There was loss 
of normal anatomic landmarks without edema, effusion, 
weakness, redness, or heat.  The right knee was not tender.  
There was crepitus with arc pain motion 90 to 100 degrees 
flexion.  Range of motion was 0 to 110 degrees.  He was 
guarding movement with pain at 90 degrees flexion.  The right 
knee was limited by pain, but not fatigue, weakness, or lack 
of endurance following repetitive use.  There was no 
subluxation or instability of the knee.  The examiner 
indicated that functional difficulties with standing and 
walking aggravated the knee and limited flexion would be 30 
degrees.   

III.  Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion. 38 C.F.R. § 4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations. [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

IV.  Analysis

In October 2004, a temporary evaluation of 100 percent was 
assigned from July 29, 2203 to October 2003 based on surgical 
treatment on the left knee necessitating convalescence and 
that rating period is not before the Board.     

Here, the evidence of record shows that the veteran has 
limitation of flexion that allows for a compensable rating 
under Code 5260.  On February 2005 VA examination, the 
examiner noted that due to functional difficulties, the 
veteran's flexion would be limited to 30 degreed.  
Consequently, he would be entitled to a 20 percent rating, 
but no higher under Code 5260.  Extension has not been 
reported as being limited by 5 degrees or higher, so a 
compensable rating under Code 5261 is not warranted.  

As the veteran is already rated at 20 percent under Code 5260 
for limitation of flexion, consideration under Code 5258 (for 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint) would 
provide no greater benefit as 20 percent is the maximum 
rating under Code 5258.  Combining ratings under Code 5258 
and 5261 would not be appropriate as both Codes encompass 
limitation of motion. (See 38 C.F.R. § 4.14, which mandates 
that "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology").  Thus, rating the veteran's knee disability 
under Code 5258 will not afford him a rating in excess of 20 
percent.

A compensable rating under Code 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of right knee instability.  Notably, 
on February 2005 VA orthopedic examination, the examiner 
specifically noted that there was no subluxation or 
instability of the knee.  Earlier, on April 2003 VA 
examination, Lachman, drawer, pivot, McMurray, valgus, varus, 
flexion over pressure tests were negative and no instability 
was reported.  While the veteran has reported right knee 
instability, because he is a layperson, his reports are not 
competent evidence of medical findings.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Other rating Codes applicable to leg disability have been 
considered but as ankylosis and impairment of the tibia are 
not shown (See Codes 5256 and 5262), they do not apply.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the February 2005 examiner found 
that flexion was to 110 degrees with pain at 90 degrees and 
that functional difficulties with standing and walking 
irritate the knee and limit flexion to 30 degrees.  Such 
limitation of function is accounted for by the current 20 
percent rating.

In summary, a rating in excess of 20 percent for right knee 
disability is not warranted under any of the applicable 
rating criteria.  There is a preponderance of the evidence 
against this claim and it must be denied.


ORDER

A rating in excess of 20 percent for a right knee disability 
is not warranted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


